Exhibit 10-b

ARVINMERITOR, INC.

INCENTIVE COMPENSATION PLAN

(Amended and Restated as of February 16, 2005)

1.     PURPOSES.

        The purposes of the Incentive Compensation Plan (the “Plan”) are to
provide a reward and an incentive to employees in managerial, staff or technical
capacities who have contributed in the then-current fiscal year and, in the
future, are likely to contribute to the success of the Corporation and to
enhance the Corporation’s ability to attract and retain outstanding employees to
serve in such capacities.

2.     DEFINITIONS.

        For the purpose of the Plan, the following terms shall have the meanings
shown:

(a)  

ArvinMeritor. ArvinMeritor, Inc., an Indiana corporation.


(b)  

Board of Directors. The Board of Directors of ArvinMeritor.


(c)  

Committee. The Compensation and Management Development Committee, designated by
the Board of Directors, consisting of three or more members of the Board of
Directors who are not eligible to participate in the Plan.


(d)  

Corporation. ArvinMeritor and such of its subsidiaries and affiliates as may be
designated by the Board of Directors.


(e)  

Employees. Persons in the salaried employ of the Corporation (including those on
authorized leave of absence) during some part of the fiscal year for which an
award is made. Unless also an employee of the Corporation, no member of the
Board of Directors shall be eligible to participate in the Plan.


(f)  

Grant Committee. The Committee excluding those members of the Committee who are
not, at the time any award is made under paragraph 4, both “outside directors”
as defined for purposes of Section 162(m) and the regulations thereunder and
“Non-Employee Directors” as defined in rule 16b-3(b)(3)(i) under the Securities
Exchange Act of 1934, as amended, for purposes of Section 16 of that Act and the
rules thereunder.


(g)  

Section 162(m). Section 162(m) of the Internal Revenue Code of 1986, as amended,
or any successor provision.


(h)  

Stock. Common stock of ArvinMeritor.


3.     AWARDS NOT INTENDED TO QUALIFY UNDER SECTION 162(M)

(a)  

The Chief Executive Officer of ArvinMeritor shall submit to the Committee,
within 35 days after the end of each fiscal year, recommendations concerning
awards under this paragraph 3 for that fiscal year.


(b)  

The Committee, in its discretion, shall annually following the close of the
immediately preceding fiscal year, determine (i) the extent to which awards, if
any, shall be made under this paragraph 3; (ii) the employees to whom any such
awards shall be made; (iii) the amount of any such award; and (iv) the form,
terms and conditions of such awards. The Committee may determine, among other
things, whether and to what extent awards shall be paid in installments and in
cash or in Stock or partly in cash and partly in Stock. Any Stock delivered in
payment, in whole or in part, of an award may, at the Committee’s discretion, be
subject to such restrictions as the Committee deems appropriate.


(c)  

The Corporation shall promptly notify each person to whom an award has been made
and pay the award in accordance with the determinations of the Committee.


(d)  

A cash award may be made with respect to an employee who has died. Any such
award shall be paid to the legal representative or representatives of the estate
of such employee.


4.     AWARDS INTENDED TO QUALIFY UNDER SECTION 162(M).

(a)  

In addition to awards that may be made by the Committee under paragraph 3, the
Grant Committee may make awards to employees from time to time on terms
consistent with the provisions of the Plan as “performance compensation” awards
in order that such awards constitute qualified performance-based compensation
under Section 162(m). The Grant Committee shall exercise all other
responsibilities, powers and authority not reserved to the Board of Directors
relating to awards made under this paragraph 4. With respect to each such
performance compensation award, the Grant Committee shall, on or before the 90th
day of the applicable fiscal year, establish, in writing, applicable performance
goals and the performance objectives to be used in determining whether and to
what extent awards shall be deemed to be earned in respect of such fiscal year.
The performance goals shall be based on one or more of the following objective
performance criteria or components thereof selected by the Grant Committee to
measure the performance of ArvinMeritor, a division or business component (which
may but need not be a subsidiary) of ArvinMeritor or both for a fiscal year:
sales; gross margin; operating income; income before or after interest, taxes,
depreciation or amortization; net income; basic or diluted earnings per share;
return on capital; return on equity; return on assets; cash flow; working
capital; stock price; total shareowner return; pretax income before allocation
of corporate overhead and bonus; market share; gross profits; and/or reductions
in costs. Such performance goals and performance objectives also may be based
solely on ArvinMeritor’s performance or the performance of an affiliate,
division or business component of ArvinMeritor, or based on the relative
performance of other companies or upon comparisons of any of the indicators of
performance relative to other companies. Each such performance criterion shall
be determined in accordance with generally accepted accounting principles, if
applicable, as consistently applied by the Corporation and, if so determined by
the Grant Committee at the time the award is made, and to the extent permitted
under Section 162(m), adjusted to omit the effects of extraordinary items, gain
or loss on the disposal of a business segment, unusual or infrequently occurring
events and transactions and cumulative effects of changes in accounting
principles. Performance goals and performance objectives may vary from fiscal
year to fiscal year and from employee to employee and may be established on a
stand-alone basis, in tandem or in the alternative. Once established for a
fiscal year, such goals and objectives shall not be amended or otherwise
modified if and to the extent such amendment or modification would cause the
compensation payable pursuant to the award to fail to constitute qualified
performance-based compensation under Section 162(m).


(b)  

A participant shall be eligible to receive payment in respect of a performance
compensation award only to the extent that the performance goals for that award
are achieved. As soon as practicable after the close of each fiscal year, the
Grant Committee shall review and determine whether, and to what extent, the
performance goals for the fiscal year have been achieved and, if so, determine
the amount of the performance compensation award that may be earned by the
employee for such fiscal year. The Grant Committee shall then determine the
actual amount of the performance compensation award that may be paid to the
employee and, in so doing, may in its sole discretion decrease, but not
increase, the amount of the award otherwise payable to the employee based upon
such performance.


(c)  

The Grant Committee may determine, among other things, whether and to what
extent performance compensation awards shall be paid in installments and in cash
or in Stock or partly in cash and partly in Stock. Any Stock delivered in
payment, in whole or in part, of a performance compensation award may, at the
Grant Committee’s discretion, be subject to such restrictions as the Grant
Committee deems appropriate. No performance compensation award having an
aggregate maximum dollar value in excess of $5,000,000 shall be paid to any
individual employee in any one fiscal year of ArvinMeritor.


5.     AWARDS IN STOCK.

(a)  

ArvinMeritor shall make available, as required, Stock to meet the needs of the
Plan. The total number of shares of Stock which may be awarded under the Plan
shall not exceed 225,000, except as provided in paragraph (b) below. Such shares
may consist in whole or in part of unissued or reacquired shares. Stock subject
to an award which lapses or is forfeited, for any reason, shall be available for
further awards under the Plan.


(b)  

If any change shall occur in or affect Stock subject to or awarded under the
Plan on account of a merger, consolidation, reorganization, recapitalization,
reclassification, stock dividend, stock split or combination, or other
distribution to common shareowners (other than a cash dividend), the Board of
Directors may make such adjustments in the total number of shares subject to or
awarded under the Plan as may be reasonably appropriate in the circumstances.


6.     FINALITY OF DETERMINATIONS.

        The Committee or Grant Committee, as applicable, shall have the power to
administer and interpret the Plan. All determinations, interpretations and
actions of the Committee or Grant Committee, as applicable, and all actions of
the Board of Directors under or in connection with the Plan shall be final,
conclusive and binding upon all concerned.

7.     AMENDMENT OF THE PLAN.

        The Board of Directors shall have the power, in its sole discretion, to
amend, suspend or terminate the Plan at any time, except that:

(a)  

No such action shall adversely affect rights under an award already made,
without the consent of the person affected; and


(b)  

Without approval of the shareowners of ArvinMeritor, the Board of Directors
shall not increase the total number of shares of Stock subject to the Plan
(except as provided in paragraph 5(b)).


8.     MISCELLANEOUS.

(a)  

A majority of the members of the Committee shall constitute a quorum. The
Committee may act by the vote of a majority of a quorum at a meeting, or by a
writing or writings signed by a majority of the members of the Committee.


(b)  

Notwithstanding any other provision of the Plan, if a Change of Control (as
defined in Article 8, Section 8.10(a) of ArvinMeritor’s By-Laws) shall occur,
then, unless prior to the occurrence thereof the Board of Directors shall
determine otherwise by vote of at least two-thirds of its members, (i) all
unpaid installments of any awards made under the Plan prior to such Change of
Control shall forthwith become due and payable and (ii) any restrictions on any
Stock delivered in payment, in whole or in part, of any awards made under the
Plan prior to such Change of Control shall forthwith lapse.


(c)  

The Corporation shall bear all expenses and costs in connection with the
operation of the Plan.
